Citation Nr: 0913838	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for postoperative 
residuals of varicose veins


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 
1978.  

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  During the pendency of the appeal, service 
connection was granted for erectile dysfunction and left 
orchialgia status post left saphenous vein shunt for priapism 
(previously rated as a chronic disability of scrotal sac), 
therefore, those issues are no longer for appellate 
consideration.

In November 2008, the Veteran testified in a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran. 


FINDINGS OF FACT

1.  The clinical evidence of record does not reflect that the 
Veteran has a current right ankle disability.

2.  The clinical evidence of record does not reflect that the 
Veteran has a current right knee disability.

3.  Left ear hearing loss disability (for VA purposes) was 
not shown in service or within one year of discharge from 
service, and the objective medical evidence does not 
establish that any current left ear hearing loss is causally 
related to the Veteran's active service.

4.  The competent clinical evidence of record reflects the 
Veteran's right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

5.  On November 7, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, at a Travel Board hearing, that a withdrawal 
of the appeal of entitlement to service connection for 
postoperative residuals of varicose veins is requested.

CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2. A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§1110, 1131, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for postoperative residuals of varicose veins have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a statement 
dated and received on November 7, 2008, the appellant 
withdrew his appeal as to the issue of entitlement to service 
connection for postoperative residuals of varicose veins.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of entitlement to 
service connection for postoperative residuals of varicose 
veins, and it is dismissed.

Adjudicated appeal

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
December 2005 and March 2006 correspondence to the Veteran.  
The December 2005 letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The March 2006 
letter notified the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA 
examination and treatment records.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claims, to include his testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

At the November 2008 Travel Board hearing, the Veteran, 
through his representative, requested a VA examination of the 
Veteran's right ankle and knee.
VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no medical evidence of record 
that the Veteran has a current disability or symptoms of a 
current disability which may be associated with any incident 
of service.  With regard to the right knee, the Veteran's 
STRs indicate a complaint of right knee pain and edema of the 
right knee; however, there is no medical evidence of a 
current right knee disability.  With regard to the right 
ankle, the Veteran's STRS do not indicate that the Veteran 
sought treatment for, or complained of, a right ankle injury.  
Although the Veteran indicated he fell in a hole in the 
service and injured his knee and ankle, the STRS clearly 
indicate that the injury was to the left ankle.  Moreover, 
there is no medical evidence of a current right ankle 
disability.  For the above stated reasons, the Board finds 
that VA is not obligated to provide a medical examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria in General

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss, as an organic disease of 
the nervous system, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Right Ankle

The Veteran asserts that service connection is warranted for 
a right ankle disability.  The first question for 
consideration in evaluating a service connection claim is 
whether the competent evidence demonstrates a current 
disability.  In the present case, the Veteran contends that 
he has had right ankle pain for over 30 years, however, the 
is no medical evidence of record that the Veteran complained 
of, or sought treatment, for right ankle pain prior to April 
2006.  Moreover, X-rays taken in connection with a July 2006 
VA examination revealed no evidence to suggest acute fracture 
or dislocation, and no other significant osseous or articular 
abnormality involving the right ankle was seen.  The 
impression was a negative study.  A January 2007 VA 
examination report reflects that the Veteran denied ankle 
edema. An October 2008 VA examination report reflects there 
was no swelling of the Veteran's lower extremities upon 
clinical examination.

With respect to an in-service incurrence, as noted above, the 
Veteran's STRs do not contain complaints or findings related 
to the right ankle.  It is significant to point out that the 
evidence of record establishes that the first post-service 
finding or treatment regarding pain in the right ankle was 
many years after the Veteran's discharge from service.  The 
Board notes that the lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Based on the above, the Board finds that the preponderance of 
the evidence is against service connection for right ankle 
disability.

Right Knee

While the Veteran asserts that he feels pain in his right 
knee, X-rays taken in connection with a July 2006 VA 
examination revealed no evidence to suggest acute fracture or 
dislocation, and no other significant osseous or articular 
abnormality involving the right knee joint was noted.  A 
January 2007 VA examination report reflects that the Veteran 
complained of swelling of the right leg at night, and averred 
that he has been having pain in most of his joints for years.  
As noted above, an October 2008 VA examination report 
reflects there was no swelling of the Veteran's lower 
extremities upon clinical examination.  There is no competent 
clinical evidence of record that the Veteran has a current 
right knee disability.

In the present case, the Veteran's STRS indicate that in May 
1977, he sought treatment for right knee pain.  Edema was 
noted to the right patella upon examination.  A diagnosis of 
chrondomalacia of the knees was "assumed".  Significantly, 
however, there is no medical evidence of record that the 
Veteran complained of, or sought treatment, for right knee 
pain between May 1977 and April 2006, and the record reflects 
that clinical examination of the lower extremities has not 
demonstrated any current right knee disability.  See Maxson, 
supra.  Service connection may not be established in the 
absence of demonstration of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the above, the Board finds that the preponderance of 
the evidence is against service connection for right knee 
disability.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving in the 
infantry.  The Veteran's DD-214 indicates that the Veteran's 
military occupational specialty (MOS) was a rifleman; 
therefore, exposure to acoustic trauma is conceded as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).
 
The Veteran's STRs indicate he was given an audiological 
examination in January 1975, as part of his enlistment 
medical examination.  The audiological evaluation results 
were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
---
10
LEFT
15
5
5
---
15

A November 1977 audiological evaluation, done as part of the 
Veteran's separation from the service, revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
15
LEFT
5
10
10
20
25

A May 2006 audiological evaluation revealed that pure tone 
air thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
-
30
45
LEFT
20
20
-
30
45

The word recognition score was 92% for the right ear and 96% 
for the left ear using the Maryland CNC word list test.  

A June 2006 VA audiological evaluation report revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
55
LEFT
20
20
30
45
45

The word recognition score was 92% for the right ear and 96% 
for the left ear using the Maryland CNC word list test.  

While the Board notes that the Veteran had left ear hearing 
loss for Hensley purposes upon separation from service, there 
is no objective clinical evidence of left ear hearing loss 
disability for VA purposes until a VA examination in 2006, 
more than 28 years subsequent to service.  See Maxson, Id.  
Moreover, there is no competent medical opinion linking 
current bilateral hearing loss disability to service.  
Significantly, the VA examiner who performed the June 2006 
audiological evaluation, and reviewed the Veteran's claims 
folder, opined that it was not at least as likely that the 
Veteran's bilateral hearing loss is due to military service. 

Conclusion

The Veteran has expressed a belief that his right ankle, 
right knee, and bilateral hearing disability are causally 
related to active service.  The Board notes that the Veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu supra..  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER


1.  Entitlement to service connection for right ankle 
disability is denied.

2.  Entitlement to service connection for right knee 
disability is denied.

3.  Entitlement to service connection for bilateral hearing 
loss is denied. 

4.  The appeal of the issue of entitlement to service 
connection for postoperative residuals of varicose veins is 
dismissed



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


